Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 11/19/2020 have obviated the rejections of record. Accordingly, claims 1, 3-4, and 6-22 are allowable over the prior art because the prior art does not teach that the turbine casing and the plurality of blade track carriers at least partly define an annulus separating the blade track carriers from the turbine casing wherein each of the blade track carriers is coupled to the turbine casing by a forward hoop, an aft hoop or both the forward hoop and the aft hoop; and the control ring having a radially inner track engagement surface, the track engagement surface having a linear ramped planar surface providing a sloped radial dimension in an axial direction, and said ring engagement member of each blade track carrier being biased against the linear ramped planar surface by the forward hoop, the aft hoop, or both, such that movement of said control ring in the axial direction changes a volume of said annulus, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745